Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 18, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  131408                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 131408
                                                                    COA: 258698
                                                                    Oakland CC: 2003-193291-FH
  MICHAEL BERZSENYI,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 18, 2006
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals. Contrary to the statement of the panel, defendant is entitled to early parole
  eligibility under MCL 769.234(12). People v Kelly, 474 Mich 1026 (2006). In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 18, 2006                    _________________________________________
           p1011                                                               Clerk